      Case: 1:20-cv-00101-DMB-DAS Doc #: 8 Filed: 08/13/20 1 of 1 PageID #: 28




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

PECO FOODS, INC.                                                                  PLAINTIFF

V.                                                               NO. 1:20-CV-101-DMB-DAS

MAINES PAPER & FOOD SERVICE
– OHIO, INC.                                                                    DEFENDANT


                                  ORDER CLOSING CASE

       On August 12, 2020, Peco Foods, Inc. filed a “Notice of Voluntary Dismissal without

Prejudice” pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Accordingly, this case is

CLOSED.

       SO ORDERED, this 13th day of August, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
